


Exhibit 10.25

 

Global Remuneration Policy Statement (GRPS)

 

Summary of Janus Henderson Group Plc Remuneration Policy

 

Janus Henderson (‘the Group’) operates a single Remuneration Policy which
applies in its entirety to all Group entities and employees including the
executive and international populations, unless local laws or regulations set
more rigorous requirements for any aspect, in which case the higher standards
apply.

 

The Group considers that a successful remuneration policy should be sufficiently
flexible to take account of future changes in the Group’s business environment
and remuneration practice and therefore the Group’s policy is subject to change
from time to time.  The policy is reviewed on an annual basis to ensure that it
remains aligned with evolving business strategy and changes in the markets in
which we operate, is consistent with best practice, promotes sound and effective
risk management and is compliant with applicable regulations.

 

The policy is implemented through the following components of remuneration and
contractual arrangements, each having a specific role in achieving the Group’s
remuneration objectives:

 

·                  Basic Salary

·                  Benefits

·                  Short-term incentives including annual bonuses

·                  Long-term incentives

·                  Employee share plans

 

Reward Philosophy, Strategy & Policy

 

Reward Policy

 

The Group has an established remuneration framework which, within the boundaries
set by the Board’s Risk Appetite Statement, is designed to be market
competitive, motivate employees to improve individual and corporate performance,
retain key employees and align employee actions with the interests of clients
and shareholders.  This framework and associated policy is overseen by the
Compensation Committee (‘the Committee’), taking into account the guidelines set
down by the Financial Conduct Authority (FCA), the UK regulatory body, on
executive pay and remuneration practices, together with other remuneration
legislation or regulations applicable to other territories in which the Group
operates.

 

Reward Philosophy & Strategy

 

Our remuneration philosophy and strategy is designed to:

 

·             provide total reward opportunities which, subject to performance,
are competitive within our defined markets both in terms of quantum and
structure, and reflect individual contribution to business performance and sound
risk management;

·             attract and retain individuals critical to the long term success
of the Group;

·             maintain an appropriate balance between both fixed and variable
pay, and short and long term elements of remuneration, in order to minimise the
prudently manage risk taking and to align with the Group’s strategic objectives
and time horizons;

·             reinforce a strong performance culture through rewards which are
differentiated based on Group, division, team and individual performance;

·             align management interests with those of the Group’s shareholders
and clients by delivering a significant portion of annual remuneration in shares
of Janus Henderson stock and units of Janus Henderson funds;

·             encourage wider employee share ownership to reinforce the
alignment between the interests of employees, shareholders and clients and
enable employees to share in the wealth creation of the business;

·             ensure that reward related processes are compliant with industry
regulations and legislation, consistent with market practice and include
effective risk management controls.

 

[g276323ku01i001.gif]

 

--------------------------------------------------------------------------------


 

Pay Mix

 

The Committee takes into account, when determining remuneration awards, the need
to ensure an appropriate ratio between fixed and variable components to ensure
that Janus Henderson can operate a fully flexible incentive policy.  This
includes the payment of no bonuses should performance of the firm and/or the
individual require this.   Within this policy, base salary levels are designed
to be both market competitive and sufficient so that employees do not become
totally dependent on their variable compensation, so we are not bound to pay a
bonus if it is inappropriate to do so.

 

The Group does not operate specific ratios (maxima or minima) but is guided by
external pay comparisons, managing fixed and variable compensation in line with
market and by reference to individual performance.

 

Annual incentive arrangements

 

For the vast majority of employees the Group operates short term incentive
plans, to reward performance and align participant and shareholder interests,
which are discretionary in nature, but are typically underpinned by funding
frameworks which:

 

·             guide management and the Committee in terms of funding quantum;

·             provide directional guidance to employees in terms of the required
performance metrics and standards; and

·             provide the relevant performance benchmarks to further the
alignment of performance (as measured against these metrics and standards) with
the individual’s variable reward.

 

All variable incentive funding decisions are determined by the Committee, (and
are reviewed by the Board of HGHAML as governing body for the Group’s regulated
businesses), taking into account:

 

·             recommendations of Management;

·             an independent risk assessment provided by the Chief Risk Officer
(CRO) which takes into account a range of risk and compliance related factors
including items reported to the Board Risk Committee (BRC) in the Strategic Risk
Report.  Recommendations from this risk assessment may lead to a downward
adjustment on variable incentive funding;

·             progress against business financial and strategic goals;

·             other financial and non-financial factors which the Committee
believe are relevant in assessing the underlying financial and overall
performance of the Group; and

·             the impact of the proposed funding decisions against an overall
compensation ratio framework.

 

The funding frameworks are largely discretionary in nature under which annual
incentive awards are delivered to participating staff.  The frameworks take the
form of indicative, but non-contractual, funding formulae based on relevant
financial and non-financial metrics which are typically set as part of annual
business planning and budgeting cycles.  The primary short term incentive
arrangement is called the Partnership Profit Pool (covering 96% of staff within
the Group) and is constructed as a ‘profit share’ arrangement with the pool
being initially set as a (discretionary) share of Pre-Incentive Operating Income
(PIOI) between shareholders and employees.  Further general features of the
funding frameworks are as follows:

 

·             the quantum derived under the relevant funding framework may be
adjusted at the discretion of Management/the Committee;

·             the co-CEOs, CRO and co-Heads of HR review and sign-off both
proposed allocations to divisions within Janus Henderson and, on an exceptions
basis, allocations to individuals;

·             a separate sub-committee (the ‘Code Staff Compensation Committee’
— ‘CSCC’) also reviews, on behalf of the Committee, all remuneration proposals
relating to individuals classified as Code and/or Identified Staff under the
FCA, AIFMD and UCITS Remuneration Codes.  The CSCC, which comprises of
representatives from the Investment Management, Assurance and Human Resources
divisions, provides a regular report to the Committee in relation to any
remuneration recommendations for this cadre for approval by the Committee;

·             the CSCC also reviews, on behalf of the Janus Henderson Executive
Committee, all remuneration proposals from the context of operational errors
and/or breaches to internal risk and control polices.  The CSCC, reviews a range
of data indicative of errors and breaches, highlighting relevant case details to
management

 

--------------------------------------------------------------------------------


 

for consideration during the annual performance rating and remuneration
allocation processes and may recommend relevant adjustments to both performance
rating and/or incentive awards to reflect the nature of issues identified from a
materiality (both quantitative and qualitative) and culpability perspective;

·             allocations to individuals are made on a discretionary basis by
relevant line managers and business heads, by reference to overall individual
performance as determined in line with our performance management processes, and
are subject to internal consistency check processes.

·             outcomes under the plans (both at the individual level and in
aggregate) are subject to risk adjustment processes (as outlined below).

·             all awards are subject to the Group’s standard deferral
arrangements (see below), with the non-deferred portion being delivered in cash
and, where appropriate, restricted units, in the first quarter after the end of
the relevant Performance Year.

 

The Group operates a small number of legacy contractual and formulaic
arrangements which predominantly relate back to contractual arrangements carried
over following historic acquisitions.  These arrangements are subject to risk
adjustment processes and standard Group deferral mechanisms (and where
appropriate, deferral arrangements mandated by relevant regulation).

 

A market standard sales commission arrangement is operated for distribution
staff in the US.

 

Performance fee incentives

 

The Group receives performance fees in relation to certain funds depending on
outperformance of the fund against pre-determined benchmarks and shares these
performance fees, on a discretionary basis, with fund managers of the relevant
funds — such awards may be made in addition to allocations under the annual
incentive frameworks set out above.  Performance Fee bonus awards form part of
the aggregate funding of the Investment Management Profit Pool and direct
allocation of these bonuses will be phased out by the end of 2019 with incentive
awards for performance fee generation being included within the aggregate
discretionary bonus funding.

 

Performance Fee incentives are subject to the same risk adjustment, review and
deferral principles that apply to the discretionary funding frameworks.  They
are allocated on a discretionary, individual by individual basis, by the
relevant lead fund manager, to individuals working on the relevant fund or to
individuals who provide additional material input or support to the operation of
the fund, with proposed allocations being subject to approval by senior
management and control function heads.

 

Co-CEO framework

 

A framework for the co-CEOs utilizes a scorecard which the Committee believes
incorporates the best components from the legacy Janus and Henderson
compensation programs and is designed to align the co-CEOs’ compensation with
Company performance, which the Committee believes drives long-term value for
shareholders and clients.  The scorecard utilized following the Merger in
May 2017 is based upon the same factors used by the Company to evaluate its
business. The performance measures and weighting used are as follows:

 

·                  30% - Deliver investment excellence for clients (measured
based on 3-year investment performance relative to benchmark);

·                  40% - Drive financial results for shareholders (measured
based on revenue growth, total net flows, and growth in net income before
taxes); and

·                  30% - Drive strategic results for long-term success for
clients and shareholders (measured based on execution of strategic initiatives
such as; leading integration efforts, delivering exceptional client service, and
achieving operational excellence).

 

--------------------------------------------------------------------------------


 

Under the agreed compensation framework, the variable incentive compensation for
the co-CEOs is determined by multiplying a target incentive award by a
multiplier (between 0% and 200%).  This multiplier is determined by reference to
the outcome of a scorecard of pre-determined measures as described above.

 

To establish the target incentive award, the Committee considered the merged
Company’s revenue and total assets under management (AUM) compared to the
revenue and total AUM of a select peer group of companies to ensure that the
target incentive opportunity reflects competitive pay practices of other asset
management firms in the principal markets in which we do business and compete
for executive talent.

 

Other Long term and employee Share Ownership Awards

 

The Group operates other incentive remuneration plans designed to incentivise
long term performance and behaviours and align employees with shareholders via
exposure to Group shares including:

 

Restricted Share Plan

 

-

 

used for 2 separate purposes:

·                  a mechanism to provide Buyout Awards for new hires to
compensate them for the forfeiture of deferred awards from their previous
employer arising from commencement of their employment with the Group;

·                  incentive awards to existing staff in certain circumstances,
with such awards vesting subject to achievement of material performance
conditions.

 

 

 

 

 

Long Term Incentive (LTI)

 

-

 

A plan designed to encourage acquisition of/increase in equity ownership in the
Group, thereby strengthening commitment, effort and reward for excellence in
individual performance; attraction and retention of new hires, with a view to
optimizing Group profitability and growth.

 

Awards are time vested (typically 2-4 years) and are not subject to performance
conditions

 

The Group also operates voluntary all employee shares plans including Buy As You
Earn (BAYE) and Sharesave (SAYE) in which staff can participate within approved
contribution guidelines to encourage employees to become shareholders in the
Group.

 

Deferral arrangements

 

All staff at Janus Henderson are subject to mandatory deferral arrangements
which apply to all variable incentive remuneration (excluding the sales
commission arrangement for distribution staff in the US), in excess of specified
thresholds (or as appropriate as mandated by regulation e.g. AIFMD/UCITS). 
Deferred awards are delivered under the Deferred Equity Plan (DEP), Long Term
Incentive (LTI) or Mutual Fund Award (MFA) plan in the form of Group shares or
interests in Janus Henderson funds, vesting in three equal tranches over a 3
year period.  Forfeiture provisions apply to employees who cease employment with
the Group, other than in prescribed circumstances, during the vesting period. 
Furthermore, malus and/or clawback provisions apply under the majority of these
plans at the discretion of the Committee under which the Committee have the
power to vary or lapse individual unvested awards, or clawback vested awards, in
specified circumstances.

 

Where required by regulation, a proportion of both deferred and non-deferred
incentive remuneration is delivered, where practicable, in relevant shares/units
of underlying funds.

 

The Deferral Policy is reviewed annually by the Committee to ensure that it
remains aligned with:

 

·             Janus Henderson’s business strategy, associated time horizons and
risk appetite;

·             competitive practice in the sectors and jurisdictions in which the
Group operates;

·             emerging regulatory practice.

 

--------------------------------------------------------------------------------


 

Risk adjustment

 

The Risk and Compliance teams provide regulatory compliance and risk management
advice/input into the design of the Group incentive plans, the Group
Remuneration Policy, the determination of short-term incentives (including,
annual incentive pools and allocations, performance fee incentive allocations)
and, on an exceptions basis, the annual appraisal process and the vesting of
deferred and long term incentive plans.

 

Remuneration decisions are made in the context of the Group’s Risk Appetite
Statement which sets out the risk envelope within which activities may be
undertaken (a separate RAS is also maintained by the Board of HGHAML).   Control
function input includes:

 

·             regular review of Remuneration Policy to ensure that it is aligned
with the Risk Appetite Statement, complies with the spirit of relevant
regulatory requirements and has sufficient references to the Group’s ability and
intention to apply risk adjustments as appropriate;

·             independent advice and risk/compliance metrics to the Board Risk
Committee (BRC) which in turn provides assurance to the Committee in relation to
the appropriateness of plan design and metrics from a risk management
perspective;

·             capture of all risk related incidents and Compliance breaches and
provision of relevant data to inform relevant oversight and governing bodies,
(including the Executive Committee, the BRC, the Investment Performance and Risk
Committee, the Operational Risk and Performance Committee, the Errors and
Breaches Forum and the Compensation Committee);

·             production of an annual report to the BRC/Remuneration Committee
providing an overall assessment of risk management relative to the Risk Appetite
Statement(s), and making recommendations in relation to the impact on proposed
incentive pool funding and LTIP vesting;

·             the approval of bonus funding at the divisional level, taking into
account the incidence, patterns, size of risk events during the relevant
Performance Year and the attitude and culture of risk management;

·             a specific annual review is also undertaken  to consider proposed
incentive allocations at the individual level against the inventory of risk,
compliance and disciplinary related events with risk adjustments being applied
where appropriate.  Similar processes also apply to performance fee incentives
which may be awarded throughout the year.

 

Identification of Code/Identified Staff

 

A rigorous 6 monthly review is conducted by the CSCC, to ensure that the list of
Code/Identified Staff remains current.  The Code/Identified staff list is
approved annually by the Committee.

 

The following categories of employee/Executive have been identified as
Code/Identified Staff:

 

 

 

FCA

 

AIFMD

 

UCITS

Executive and Non-Executive Directors of JHG

 

Yes

 

 

 

 

Executive and Non-Executive Directors of HGHAML

 

Yes

 

Yes

 

Yes

Other members of the Janus Henderson Executive Committee

 

Yes

 

Yes

 

Yes

Significant Influence Functions (SIFs), including Heads of APAC and North
America, and the Heads of Risk, Compliance, Internal Audit, Information
Technology, Human Resources, Tax and Group Finance

 

Yes

 

Yes

 

Yes

Control Functions – senior staff responsible for risk management, compliance and
internal audit for the AIFMs/UCITS.

 

 

 

Yes

 

Yes

Other individuals as satisfying the qualitative and quantitative criteria for
the identification of Material Risk Takers (MRTs) asset out in the EBA
Regulatory Technical Standard (RTS)

 

Yes

 

 

 

 

Members of other key governing bodies and committees, including:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

·   Boards of the AIFMs;

 

 

 

Yes

 

Yes

·   Boards of UCITs

 

 

 

 

 

Yes

·   Global Strategic Product Committee;

 

 

 

Yes

 

Yes

·   Investment Performance and Risk Committee;

 

 

 

Yes

 

Yes

·   Investment Strategy Group

 

 

 

Yes

 

Yes

Staff responsible for heading portfolio management, administration and marketing
for the AIFMs/UCITs

 

 

 

Yes

 

Yes

Lead Fund Managers and other investment management professionals who are deemed
to have a material impact on the risk profile of the AIF or UCITS funds that
they manage

 

 

 

Yes

 

Yes

Staff in the same remuneration bracket as risk takers and senior management
whose activities have a material impact on the risk profile of an AIF or UCITS
fund

 

Yes

 

Yes

 

Yes

 

Other key Remuneration Code principles

 

Risk management and risk tolerance

 

The following features of remuneration policy/practices promote sound and
effective risk management and discourage risk-taking in excess of the firm’s
levels of tolerated risk:

 

·             the CRO and BRC maintain and regularly update the Risk Appetite
Statement(s), monitoring incidents, performance and behaviours in line with the
RAS, making recommendations to the Committee in respect of any issues or
incidents that require adjustment at the aggregate funding or individual
allocation level;

·             the Remuneration Policy is reviewed by the CRO to ensure it
complies with regulatory and other requirements, particularly with regard to
sound risk management and the ability to apply risk adjustments;

·             Investment Performance and fund construction is monitored by the
independent Investment Risk team to ensure that the latter is aligned, at all
times, with investors’ reasonable expectations based on the investment
objectives for the relevant fund and any other material (including marketing
material) presented to investors;

·             the Operational Risk team monitor any operational risk related
losses;

·             the CRO is also involved in the review and design of remuneration
plans;

·             in the case of fund managers, deferrals of performance fee and
other incentive awards are typically made into the funds they manage, thereby
aligning their interests explicitly with those of the investors in the funds.

 

Supporting business strategy, objectives, values and long-term interests

 

The following factors are relevant in ensuring remuneration policy is aligned
with business strategy, objectives, values, sound risk management and long-term
interests:

 

·             base salary is targeted at market competitive rates and is set at
a quantum which is deemed sufficient to minimise reliance on variable incentive
award, thereby mitigating excessive risk taking;

·             the Group operates discretionary short term incentive arrangements
under which:

·             allocations at the individual level are aligned with overall
individual performance assessments;

·             aggregate allocations also reflect the performance of the Group
and the divisions and teams in which an individual works;

·             the individual’s own performance is assessed both against
achievement of personal objectives (the ‘what’) and performance against the
Group’s core values (the ‘how’);

·             the short term incentive funding arrangements are largely driven
by sharing profits between shareholders and employees, creating direct alignment
with the success and profitability of the Group;

 

--------------------------------------------------------------------------------


 

·             Senior Management/the Committee exercise their discretion in
determining incentive funding levels, by reference to their view of the
underlying performance of the business.

·             the Group shares performance fees (on a discretionary basis) with
its fund managers, providing a direct link with the performance of the funds
they manage and the returns that investors receive, thereby increasing the
alignment between employees and investors;

·             The Group operates material deferral mechanisms (up to 60% of
variable remuneration) under which deferred awards are primarily delivered in
the form of Group shares and or interests in Janus Henderson funds/products,
reinforcing the alignment between the employee, the Group and
shareholder/investor interests;

·             in addition to deferral arrangements, the Group encourages share
ownership throughout the employee base via all employee share ownership
mechanisms (e.g. BAYE and SAYE);

·             all material variable remuneration plans contain malus and
clawback provisions to ensure that awards can be adjusted or reversed over the
long term to reflect detrimental issues or circumstances that arise beyond the
date of award or vesting;

·             Mandatory shareholding requirements apply under which Executive
Directors (Non-Executive Directors) are required to acquire and hold shares with
a value at least equal to 300% of base salary (for NEDs, minimum of shares with
a face value at date of acquisition of $300k).

 

Conflicts of interest

 

Oversight of reward, management of conflicts of interest and the link between
risk and reward is achieved through a combination of:

 

·             effective remuneration design;

·             the oversight of the Remuneration Committee and the ExCo in
ensuring appropriate and, where necessary, independent oversight of both
remuneration policy and outcomes.

 

The Group also operates an Ethics and Conflicts Committee, chaired by the co-CEO
to identify conflicts of interest wherever they arise within the business, and
to ensure that such risks are removed, or mitigated by management by virtue of
complementary internal processes and supervisory activities.  The Ethics and
Conflicts Committee reviews reward mechanisms and issues on at least an annual
basis.

 

Governance

 

Our governance processes ensure robust oversight of reward, effective management
of any potential conflict of interests and reflect the need to link remuneration
decisions with our risk appetite.  The governance of Janus Henderson’s
remuneration is managed through various bodies:

 

·             Human Resources and the ExCo oversee remuneration policies and
procedures approved by the Committee;

·             the BRC looks at the risk appetite, tolerance and risk management
for Janus Henderson and feeds its views into the remuneration decision making
process, including the submission of a risk report to the Committee for
consideration;

·             Human Resources are responsible for supporting and sending any
information to the Committee, which is the highest level decision making body
for remuneration.

 

The Committee is responsible for ensuring they take into consideration financial
and non-financial criteria, risk and compliance reports, and any other relevant
information in making decisions around remuneration, and sets an overall
framework within which overall compensation costs are managed.

 

In addition, the Committee has significant powers to vary or lapse individual
unvested awards in cases of poor risk management, where results have been
misstated, where there has been a material downturn in financial performance, or
where there has been serious misconduct.

 

Remuneration and capital

 

The firm’s variable remuneration is directly linked to profits generated in the
current year, reflecting the firm’s ability to pay.  Variable funding
arrangements are largely discretionary such that management have the ability to

 

--------------------------------------------------------------------------------


 

reduce levels appropriately should a downside scenario occur.  Schemes will only
deliver value in the context of the firm generating sufficient profits thereby
strengthening its capital base.

 

Funding metrics for the incentive schemes are proposed by Management and
reviewed approved by the Committee on an annual basis.  The key financial
metrics and primary and individual performance metrics taken into account are:

 

Key Funding metrics:

 

·             Pre-Incentive Operating Income (PIOI)

·             1-, 3-, and 5-year investment performance track record

·             gross performance fees

·             gross and net sales

 

and additionally, for the co-CEO frameworks

·             revenue growth,

·             total net flows,

·             growth in net income before taxes, and

·             strategic results

 

Key individual performance metrics:

 

·             Profitability - contribution to overall profitability of the firm;

·             Performance – investment performance and risk adjusted returns
delivered on behalf of clients;

·             Partnership – wider contribution to overall Group performance
including alignment with the Group’s purpose and aims and core values (putting
clients first, acting like an owner, succeeding as a team).

·             Personal contribution against individual objectives in line with
the Group’s purpose and aims.

 

The discretionary nature of the majority of the funding frameworks means that
the Committee is able to determine pool funding within agreed compensation
frameworks and compensation ratios and has the power to adjust the pools (even
to zero) if it determines to reflect its view of the underlying financial
position of the firm.

 

Performance assessment

 

The Group operates an annual appraisal process on a global basis, under which
staff set (jointly with management), and are measured against:

 

·             both financial and non- financial objectives and metrics,

·             specific behavioural competencies including compliance, risk
management and TCF provisions and confirmation that the appraisee demonstrates
an appropriate level of risk and compliance management in accordance with the
Group’s policies and procedures.

·            achievement of both personal objectives (the ‘what’) and
performance against the Group’s core values and guiding principles (the ‘how’).

 

Line Managers are required to undertake reviews of performance at least
annually.  In conjunction with Business Unit and Function Heads, the Human
Resources department analyse and calibrate performance ratings across the Group
to ensure that ratings have been applied consistently and performance has been
effectively differentiated.  For all staff, discretionary variable remuneration
decisions take into account the individual’s performance appraisal rating.  This
is a ‘guidance based’ approach with no specific rules which constrain individual
line manager discretion, although this is reviewed as part of the HR and CE
allocation review mechanisms.

 

The CRO provides oversight and commentary during this process on how risks have
been managed and, as appropriate, may make recommendations for adjusting
performance ratings.

 

--------------------------------------------------------------------------------


 

Anti-avoidance and anti-hedging

 

All Code/Identified Staff in receipt of performance based awards are required to
certify that they will not use personal hedging strategies, or take out
insurance contracts, that undermine the risk alignment that is intended by the
award of deferred remuneration.  This is monitored through Janus Henderson’s
rules with regard to personal share dealing/financial contracts and is monitored
by Compliance.

 

Guaranteed bonus and buy out awards

 

The Group complies with the principles of the FCA Remuneration Code in relation
to Guaranteed Bonuses in that guaranteed variable remuneration is only awarded
in cases where:

 

·             it is exceptional;

·             it occurs in the context of hiring new staff;

·             the firm has a sound and strong capital base; and

·             it is limited to the first year of service.

 

Buying out deferred bonuses is permitted subject to, as far as possible, the
timing, delivery mechanism (i.e. shares or cash) and amounts paid out being set
to match the former arrangements (quantum and vesting schedule) including, where
relevant, applicable performance conditions associated with the forfeited
awards.

 

--------------------------------------------------------------------------------
